Citation Nr: 0639971	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  02-20 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer 
with metastasis to the right humerus, claimed as due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from October 1946 to March 
1948.

This appeal arose before the Board of Veterans' Appeals 
(Board) from October 2000 and January 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to the benefits requested.

The issue of entitlement to service connection for prostate 
cancer with metastasis to the right humerus, claimed as due 
to exposure to ionizing radiation, is addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the veteran.


FINDING OF FACT

The veteran does not have PTSD which can be related to his 
period of service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In December 1999 and February 2000 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
PTSD claim.  He was told of what evidence was needed to 
substantiate his claim, as well as what evidence and 
information VA would obtain in his behalf and what evidence 
and information he should obtain.  Subsequently, a May 2005 
letter stated, "[W]e hereby request that you submit any 
evidence in your possession that pertains to your claim 
(appeal)." 

The Board finds that the content of the various letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided the opportunity 
on numerous occasions to submit additional evidence.  
Moreover, a November 2002 SOC, and August 2004 and March 2006 
SSOCs, were issued, each of which provided the veteran with 
an additional 60 days to submit additional evidence.



Thus, the purpose behind the notice requirement has been 
satisfied, because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Finally, as to the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the RO provided the veteran an explanation of 
Dingess in a March 2006 letter. 

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.




III.  Factual background and analysis

The veteran claims that he witnessed the torturing of a 
prostitute and that he was part of a burial detail that had 
to bury a large of number of decomposing and mutilated bodies 
on an unidentified island off Japan.  He asserts that those 
incidents resulted in his developing PTSD.  He says that he 
experiences nightmares, intrusive thoughts of the war, and 
trouble sleeping, as well as difficulty with concentration, 
social isolation, and depression.

The veteran's service medical records were mostly destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC).  However, the report of his March 1948 separation 
examination shows that he was psychiatrically normal.  There 
is no indication in the record that the veteran had engaged 
in combat with the enemy during service.

VA afforded the veteran an examination in September 1982.  It 
showed no complaints of a psychiatric nature, and no 
diagnosis of any disorder.

VA treatment records from 2000 show a diagnosis of PTSD.  He 
reportedly exhibited symptoms consistent with this diagnosis, 
such as nightmares, tearfulness, and isolation.  A clinical 
record noted the following PTSD symptoms: nightmares, 
isolation, the blocking of memories, depression and anxiety, 
and the lack of an emotional affect.  

In March 2000, VA received a letter from the Vet Center, 
which noted that the veteran had experienced psychiatric and 
emotional problems in service.  It was noted that he had been 
sent to Korea, and that on the way there they made a stop at 
an unnamed island where he was part of a three-day detail 
which had to bury a large number of mutilated and decomposing 
bodies.  He stated that they had never been told how the 
bodies had gotten there or who they were.  He was only 17 at 
the time, and he said he developed depression for the first 
time during service.  



In December 2000, VA received a letter from a private 
psychiatrist which noted that the veteran had been treated 
since June 2000.  He was noted to have suffered from major 
depression.  His symptoms included a depressed mood, trouble 
sleeping, poor appetite regulation, poor concentration and/or 
energy, hopelessness, helplessness, worthlessness, guilt, 
anhedonia, and loss of libido.  In January 2001, the Vet 
Center sent correspondence which indicated that the veteran 
was a recovering drug and alcohol abuser, who had been sober 
since 1965.  His symptoms were reportedly consistent with 
PTSD, and included pronounced sleep disturbance, nightmares, 
depression, trouble controlling his rage, and avoidance of 
crowds and social situations.

In June 2001, the veteran's psychiatrist noted that the 
veteran had PTSD which was related to his period of service.  
An undated letter from his psychologist indicated that the 
veteran had reported incidents that sounded like legitimate 
in-service trauma.  It was noted that he had had trouble 
documenting his in-service events because his records had 
been destroyed.  

Vet Center letters from January and February 2003 again 
referred to the veteran's history of having been sent to an 
unnamed island on the way to Korea where he joined a three-
day detail burying decomposing bodies.  An April 2003 VA 
outpatient treatment record noted that his mood was often 
down (he was being treated for metastatic prostate cancer).  
He denied feelings of hopelessness and helplessness.  He 
endorsed frequent intrusive thoughts of the war and stated 
that he had witnessed several gruesome sights.  In May 2003, 
his physician, who had reportedly been treating him since 
March 2003, noted diagnoses of depression; psychosis, not 
otherwise specified; and PTSD.  

The veteran submitted information about the vessel that he 
had served aboard, the "Marine Devil."  This was not a 
Naval ship, but was a War Shipping Administration troopship, 
described as a C4-type transport vessel.  The proffered 
records did not indicate that it had stopped at any port near 
Nagasaki.




After a careful review of the evidence of record, the Board 
finds that service connection for PTSD has not been 
established.  Initially, there is no suggestion in the 
objective record that the veteran was engaged in combat with 
the enemy, and therefore any reported in-service stressors 
must be corroborated through service records or other 
independent evidence of record.  See West v. Brown, 7 Vet. 
App. 70 (1994).  The veteran has claimed that on the way to 
Korea his transport vessel stopped at an island off Nagasaki, 
the name of which he could not recall, where he was part of a 
three-day detail that buried large numbers of unidentified 
mutilated and decomposing bodies.  Unfortunately, the 
evidence of record does not corroborate that this event took 
place.  The records of his transport vessel do not 
demonstrate that his vessel stopped at any port near 
Nagasaki.

The veteran also stated that he had witnessed the torturing 
of a prostitute; however, he has provided no additional 
details concerning this claimed event.  Therefore, while 
there is a diagnosis of PTSD in the record, there is no 
indication that his claimed stressors have been corroborated, 
and therefore the diagnosis is not supported by the 
occurrence of any verified stressor(s).  As a consequence, 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


REMAND

The veteran also claims that he suffers from prostate cancer, 
which has metastasized to his right humerus, as a result of 
exposure to ionizing radiation in service.  He asserts that 
he was exposed to this radiation when he served on a burial 
detail on an island off the coast of Nagasaki, Japan.  

The record indicates that the veteran has been diagnosed with 
a radiogenic disease, namely cancer of the prostate.  See 
38 C.F.R. § 3.311(b)(2)(i-xxiv).  He claims that this was due 
to exposure to ionizing radiation.  Despite this assertion, 
there has been no attempt to verify the size and nature, if 
any, of his radiation exposure dose.  This verification must 
be attempted prior to a final determination of the veteran's 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's DD Form 1141 or its 
equivalent, if any, should be obtained and 
associated with the claims folder.

2.  After obtaining any sources of dose 
information, the claims folder should be 
forwarded to the Under Secretary for 
Health for the preparation of a dose 
estimate to the extent feasible, based on 
the available methodologies.  See 
38 C.F.R. § 3.311(a)(2)(iii).

3.  After the above-requested development 
has been completed, the veteran's claim 
for entitlement to service connection for 
prostate cancer with metastasis to the 
right humerus, claimed as due to exposure 
to ionizing radiation should be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
claims folder must then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


